Citation Nr: 1825604	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for syncope (claimed as black outs). 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for recurrent dislocation of left shoulder. 

3.  Entitlement to service connection for right knee condition with total knee replacement. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from August 1969 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for syncope was previously denied by a March 2011 rating decision because there was no evidence that the condition was incurred in or caused by service.  This decision became final in 2012, as the Veteran did not perfect an appeal or submit new and material evidence within one year of the decision.

2.  The evidence received subsequent to the March 2011 rating decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for syncope. 

3.  The Veteran's claim of entitlement to service connection for recurrent dislocation of left shoulder was previously denied by a March 2011 rating decision because there was no evidence that this pre-existing condition was aggravated by service.  This decision became final in 2012, as the Veteran did not perfect an appeal or submit new and material evidence within one year of the decision.  

4.  The evidence received subsequent to the March 2011 rating decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for recurrent dislocation of left shoulder. 

5.  The Veteran's right knee condition is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of discharge. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the claim of service connection for syncope.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been submitted to reopen the claim of service connection for recurrent dislocation of left shoulder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a right knee condition have not been met.  
38 U.S.C. §§ 1101, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Syncope

The RO previously denied service connection for syncope in March 2011, finding that the condition was not incurred in nor caused by service.  The Veteran did not file a timely notice of disagreement, nor did he submit additional new and material evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. § 3.156 (b).

In January 2013, the Veteran filed his request to reopen his claim.  New evidence received subsequent to the March 2011 rating decision includes VA and private treatment records and VA examinations.  These medical records show treatment for syncope.  However, none of the submitted evidence shows any possible relationship between syncope and the Veteran's service. 

The Board finds that the new evidence received since the March 2011 rating decision is not material to reopen a claim of service connection for syncope, as it does not pertain to the issue of whether there was a connection to the Veteran's active military service.  Accordingly, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim of service connection for syncope, and the claim is denied.  See 38 C.F.R. § 3.156.   

Recurrent Dislocation of Left Shoulder 

The RO previously denied service connection for recurrent dislocation of left shoulder in March 2011, finding that the Veteran's pre-existing shoulder condition was not aggravated by service.  The Veteran did not file a timely notice of disagreement, nor did he submit additional new and material evidence within a year of the March 2011 rating decision, and therefore the rating decision became final.  See 38 C.F.R. § 3.156 (b).

In January 2013, the Veteran filed his request to reopen his claim.  New evidence received subsequent to the March 2011 rating decision includes VA treatment records and VA examinations.  These medical records show treatment for recurrent dislocation of left shoulder in connection with falls related to the Veteran's blackouts.  However, none of the submitted evidence shows that the recurrent dislocation of left shoulder was aggravated by the Veteran's military service. 

The Board finds that the new evidence received since the March 2011 rating decision is not material to reopen a claim of service connection for recurrent dislocation of left shoulder, as it does not pertain to the issue of whether the condition was aggravated by the Veteran's active military service.  Accordingly, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim of service connection for recurrent dislocation of left shoulder, and the claim is denied.  See 38 C.F.R. § 3.156.   



II.  Service Connection 

The Veteran contends that his right knee condition is related to his active duty service.

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Turning to the Veteran's period of active service, service treatment records show the Veteran complained of right knee soreness in August 1969 and an Ace bandage was prescribed.  The service treatment records are otherwise silent for any right knee complaints, diagnosis, or treatment.    

Post-service, progress notes indicate the Veteran presented to the VA Medical Center (VAMC) in May 2010 with a complaint of right back and knee pain.  The Veteran stated that earlier that month, he had fallen upon rising from a sitting position, and he twisted his right knee.  In a September 2010 orthopedic surgery consultation, the Veteran complained of bilateral knee pain, right knee greater than left.  He stated that he fell and twisted both knees during a blackout episode in April 2010.  It was noted that this complaint was not related to military service.  The Veteran received a right total knee arthroplasty in March 2012 and the operation report noted that the Veteran had developed progressive pain about the right knee secondary to end-stage osteoarthritis.  The treatment records further indicate various complaints of right knee pain secondary to falls. 

On VA examination in April 2013, the diagnosis was status post total knee replacement and it was noted that the onset of the Veteran's symptoms was in 2000.  The examiner opined that it was less likely than not that the Veteran's right knee condition was incurred in or caused by active service.  The examiner concluded that the single instance of right knee soreness noted in the service treatment records indicated that the condition was acute and transitory.  The examiner noted that the in-service clinical evaluations were normal for the knee and lower extremities.  The examiner further noted that there was a gap of over 40 years from the in-service complaint of right knee soreness to the onset of the Veteran's present complaints of right knee pain.  Additionally, the examiner noted the VAMC treatment notes indicating that the right knee pain was associated with falls from blackout episodes and not related to military service. 

The evidence of record does not demonstrate that a right knee condition was incurred in service.  While on active duty, the Veteran presented for a single complaint of right knee soreness and the treatment records are otherwise silent for right knee pain for over 40 years.  Additionally, it was noted during the Veteran's right knee surgery that his pain was secondary to end-stage osteoarthritis.  Moreover, the April 2013 VA examiner opined that the right knee soreness noted in service was acute and transitory in nature.     

The Board acknowledges the Veteran's assertions that his right knee condition is due to his military service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  While the Veteran is competent to describe his symptoms, without medical training, he has not demonstrated the competency to opine on matters requiring medical expertise, such as the etiology or natural progression of a right knee condition.  See Jandreau, 492 F.3d at 1376.  As such, the Board assigns little probative weight to the Veteran's assertions that his right knee condition is related to his military service. 

The most competent and credible evidence of record is against a finding that that the Veteran's disability manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with a right knee condition for over 40 years after service.  The competent evidence does not establish that the Veteran's current right knee condition is related to his period of active duty.  There is no evidence of record to demonstrate a probative medical link between the Veteran's right knee condition and his time in service.   
 
As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The petition to reopen a claim for service connection for syncope is denied. 

The petition to reopen a claim for service connection for recurrent dislocation of left shoulder is denied. 

Entitlement to service connection for a right knee condition is denied. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


